DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in the present application, and they are subjected to the following restriction.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-12, drawn to a method of producing a stable retroviral packaging cell comprising the steps (a)-(b) recited in independent claim 1, and a stable retroviral packaging cell obtained by the same method, classified at least in C12N 7/025, C12N 5/10.
II. 	Claims 13-14, drawn to method of producing a replication defective retroviral vector particle comprising the steps (a)-(c) recited in independent claim 13, classified in C12N 15/85, C12N 7/045.
	III.	Claim 15, drawn to a replicative defective retroviral particle obtained by the method of claim 13, classified in C12N 2740/16043, C12N 2740/16052. 
IV.	Claims 16-19, drawn to a nucleic acid vector comprising the components recited in independent claim 16, classified in C12N 15/00.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to distinct methods having different method steps and different desired end-results.  For example, the method of Group I is drawn to a method of producing a stable retroviral packaging cell, while the method of Group II is directed to a method of producing a replication defective retroviral vector particle.
Inventions I and III are distinct because the method of Group I is drawn to a method of producing a stable retroviral packaging cell and a stable retroviral packaging cell obtained by the 
Inventions IV and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the nucleic acid vector of Group IV can be used at least for propagation in prokaryotes instead of producing a stable retroviral packaging cell of Group I.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the replicative defective retroviral particle of Group III can be prepared by methods other than the method of Group I.
Inventions IV and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the nucleic acid vector of Group IV can be used at least for propagation in prokaryotes instead of producing a replicative defective retroviral particle of Group II.
Inventions III-IV are directed to distinct compositions that are structurally distinct one from the other, as well as having different properties.  In this instance, the composition of Group III is drawn to a replicative defective retroviral particle, whereas the composition of Group IV is directed to a non-viral nucleic acid vector.

patented and non-patented literature.  It would be unduly burdensome for the examiner to search and/or consider the patentability (examination) of all the inventions in a single application.  Accordingly, restriction for examination purposes as indicated is proper. 
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17 (h).
Species Restriction:
Should Applicant elect any of Groups I-IV, this application contains claims directed to the following patentably distinct species of a nucleic acid vector:
 (i) a BAC; (ii) a YAC; (iii) a P1-derived artificial chromosome; (iv) a fosmid; and (v) a cosmid
The species are independent or distinct because each of the recited species is at least structurally distinct one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1, 10, 13 and 16 are generic.

This application also contains claims directed to the following patentably distinct species of a retrovirus:
(i) a lentivirus; (ii) an alpha-retrovirus; (iii) a gamma-retrovirus; and (iv) a foamy retrovirus.
The species are independent or distinct because each of the recited species is at least distinct structurally one from the others as well as having different properties one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1, 5, 10, 13 and 15-16 are generic.

Additionally, should Applicant elect the species (i) lentivirus above, this application also contains claims directed to the following patentably distinct species of a lentivirus:
 A single specific lentivirus recited in the Markush group of claim 6. 
The species are independent or distinct because each of the recited species is at least distinct structurally one from the others as well as having different properties one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1, 5-6, 10, 13, and 15-16 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The recited species are independent or distinct because each of the above species is distinct structurally one from the others, as well as possessing distinct properties.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633